Citation Nr: 0604761	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  02-18 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a left 
shoulder injury, with tendonitis, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel
INTRODUCTION

The appellant had active military service from August 1970 to 
March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 RO rating action that 
continued a 10 percent rating for service-connected residuals 
of a left shoulder injury, with tendonitis.  The appellant 
filed a Notice of Disagreement (NOD) in August 2002, and the 
RO issued a Statement of the Case (SOC) the same month.  The 
appellant perfected his appeal by filing a VA Form 9 (Appeal 
to the Board of Veterans' Appeals) in October 2002.

In December 2004, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is record.

In April 2005, the Board remanded the matter on appeal to the 
RO for additional action.  After accomplishing the requested 
action, the RO continued the denial of the claim, as 
reflected in the October 2005 Supplemental SOC (SSOC), and 
returned the matter to the Board for further appellate 
consideration.

As final preliminary matter, the Board notes that in a 
January 2006 informal brief, the appellant's representative 
appeared to raise a claim for service connection for 
psychiatric disability secondary to the service-connected 
left shoulder disability.  The Board also notes, as noted in 
the prior remand, that during his hearing, the appellant 
testified that he had neck and shoulder problems secondary to 
his service-connected left shoulder disability.  However, as 
none of these matters has been adjudicated by the RO, and are 
not intextricably intertwined with the matter currently on 
appeal (see, e.g Harris v. Derwinski, 1 Vet.App. 180, 183 
(1991)), they are not properly before the Board, and are 
referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The appellant is right-hand dominant.

3.  The appellant's left shoulder disability is manifested by 
arm motion limited to to no more than approximately shoulder 
level, due to pain..


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria for 20 percent, but no higher, rating for 
residuals of a left shoulder injury, with tendonitis, are 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.27, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5024, 5201 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims herein decided 
has been accomplished.

Through the June 2002 rating decision, the August 2002 SOC, 
and the October 2005 SSOC, the RO notified the appellant and 
his representative of the legal criteria governing the claim, 
evidence that had been considered in connection with the 
appeal, and the bases for the continuation of the previous 
rating.  After each, they were afforded the opportunity to 
respond.  Hence, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support the claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the April 2002 notice letter from 
the RO and the April 2005 notice letter from the AMC meet the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  Those letters notified the appellant 
that VA is required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The letters also requested that the 
appellant identify and provide the necessary releases for any 
medical providers from whom he wanted VA to obtain and 
consider evidence, and invited the appellant to submit any 
additional evidence in his possession.

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all four 
content of notice requirements have been met in the instant 
appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  However, the Board finds that the lack of full 
pre-adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  In this regard, the Board points 
out that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim were fully developed and re-
adjudicated after notice was provided.  The Board 
particularly notes that, here, the matter on appealcase was 
remanded for full compliance with the VCAA in April 2005, 
that the AMC's April 2005 notice letter complied with the 
instructions of that remand,  and that the October 2002 SSOC 
reflects readjudication of the claim after the appellant had 
an opportunity to respond.  
   
The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim on 
appeal.  To determine the severity of his service-connected 
disability, the  appellant has been afforded several VA 
medical examinations, the reports of which are of record.  
The appellant has not identified no VA or non-VA medical 
providers as having relevant records to be procured.  The 
appellant also  was afforded a Board in which to present 
testimony in support of his claim; the transcript of that 
hearing also is of record.  Significantly, neither the 
appellant nor his representative has identified, and record 
does not otherwise indicate any additional, existing evidence 
pertinent to the claim on appeal that should be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with a decision on the claim on appeal. 

II.  Background

The appellant had a private magnetic resonance image (MRI) 
evaluation in April 2002 that revealed no significant 
abnormality; minor degenerative changes of the 
acromioclavicular (AC) joint were noted.

On VA medical examination in May 2002, the appellant 
complained of shoulder pain when elevating the arm, radiating 
to the posterior cervical region and causing intermittent 
headaches.  The examiner noted that the appellant had pain on 
motion only when motion was limited to 100 degrees; forward 
flexion, internal rotation, and external rotation were all 
within the normal limits (180 degrees, 90 degrees, and 90 
degrees respectively).  There was no evidence of ankylosis, 
dislocation, inflammatory arthritis, dislocation, or 
recurrent subluxation.  The examiner noted that the appellant 
is right-handed.  The diagnosis was tendonitis of the left 
shoulder.

The appellant was examined by Dr. D.R.A., a private 
physician, in July 2002.  The appellant then complained of 
significant pain of the left shoulder.  Dr. D.R.A. noted 
significant acromial impingement and AC joint tenderness with 
cross-body adduction.  The appellant had good range of 
motion, and was able to abduct to 70 degrees.  The 
appellant's rotator cuff power was 5/5.  MRI revealed 
decreased acromiohumeral distance and thinning of the rotator 
cuff tendon, and mild degenerative changes in the AC joint. 
Minimal acromial spur formation was appreciated, and there 
was no evidence of glenohumeral joint arthritis.  Dr. 
D.R.A.'s assessment was left shoulder pain, left acromial 
impingement, and left rotator cuff strain with power of 4/5.   

During the Decemer 2004 Board hearing, the appellant asserted 
that, during flare-ups he would be able to move his arm to a 
point not more than midway from the vertical (Tr. 4).  He 
produced five medications that he currently took for pain in 
the left shoulder and neck (Tr. 4-5).  The appellant 
described his pain as a sharp pain radiating from the 
shoulder to the elbow (Tr. 5).  The appellant stated that he 
could typically experience flare-ups of pain twice per month, 
and that such flare-ups could last from two days to a week 
(Tr. 9-10).  

On VA medical examination in August 2005, the appellant 
reported symptoms of deformity, giving way, instability, 
pain, stiffness, and weakness of the shoulder.  The appellant 
did not report dislocation, subluxation, effusion, or locking 
episodes.  The appellant reported flare-ups of moderate 
severity every two to three weeks, with each flare-up causing 
a burning pain in the joint and shaking of the hand.  The 
appellant reported that he had to cease working as a licensed 
electrician because he could no longer lift objects or 
perform work at a height over his head; during flare-ups he 
would be have difficulty operating vehicles, climbing, 
crawling, or jumping.  

On range of motion testing of the left shoulder, the 
appellant had flexion (forward elevation) to 140 degrees, 
with pain after 110 degrees; repetitive motion limited 
flexion to 110 degrees.  The appellant's abduction was to 90 
degrees, with pain after 85 degrees.  His external rotation 
was to 90 degrees, with pain after 76 degrees, and his 
internal rotation was to 90 degrees, with pain after 80 
degrees.  The examiner summarized the general joint 
conditions as crepitus, painful movement, guarding of motion, 
and a prominent ridge to the AC joint as compared to the 
other shoulder.  The examiner also noted tenderness to 
palpation along the medial border of the scapula.  An X-ray 
of the left shoulder showed evidence of spurring.  

The VA examiner diagnosed degenerative joint disease of the 
left shoulder, and noted that the condition had significant 
occupation effect due to decreased mobility and problems with 
lifting, carrying, and reaching.  The examiner assessed 
severe effect daily activities such as chores, exercise, and 
recreation; moderate effect on sports, bathing, dressing, and 
grooming; mild effect on shopping; and no effect on feeding 
and toileting.    

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating applies.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 ( 1994).

The appellant has been diagnosed with tendonitis of the left 
shoulder, and more recently, with degenerative arthritis.  
The current 10 percent rating is assigned under Diagnostic 
Code 5024-5021, which is indicative of tenosynovitis rated on 
the basis of limitation of motion.  See 38 C.F.R. § 4.27.  
Degenerative arthritis is also rated on the basis of 
limitation of motion of the shoulder (arm).  See 38 C.F.R. 
§ 4.71a, 
Diagnostic Code 5003.

Under Diagnostic Code 5201, a rating of 20 percent is 
assigned for limitation of the minor arm between shoulder 
level and midway between the side and the shoulder.  A rating 
of 30 percent requires limitation of motion to 25 degrees or 
less from the side.  

Applying the pertinent evidence of appellant's symptoms to 
criteria of  Diagnostic Code 5201, and affording the 
appellant the benefit of the doubt (see 38 U.S.C.A. § 5107(b) 
and 38 C.F.R. § 3.102), the Board finds that the criteria for 
a rating of 20 percent are met.  

The above-noted medical evidence shows that, with pain, the 
appellant is able to lift his arm to approximately shoulder 
level (shoulder level is 90 degrees; the appellant was able 
to raise his arm to 100 degrees in May 2002, to 70 degrees in 
July 2002, and to 85 degrees in August 2005).  Under the 
criteria of Diagnostic Code 5201, a rating of 20 percent is 
appropriate for that extent of limited motion.  The next 
higher, 30 percent under Diagnostic Code 5201 requires 
limitation of motion restricted to 25 degrees or less.  As 
noted above, the appellant has consistently achieved 
abduction greater than 25 degrees on examination.    

The Board also points out that, when  evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use or during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  

Here, however, there is no evidence of weakness, excess 
fatigability, or incoordination, and the Board has considered 
already taken in consideration the extent of functional loss 
due to pain in arriving at the decision to increase the 
rating to 20 percent.  Additionally, while the veteran has 
asserted increased disability with flare-ups, there simply is 
no objective evidence that the veteran's pain is so disabling 
that he experiences a degree of functional loss in the left 
shoulder commensurate with the level of disability warranting 
the maximum 30 percent rating for disability of the minor arm 
under Diagnostic Code 5021.  

The Board also has, as the RO has, considered the 
applicability of alternative diagnostic codes for evaluating 
the appellant's disability.  See Otober 2005 SSOC.  However, 
as the residuals of left shoulder injury are not medically 
shown to include ankylosis, impairment of humerus, or 
impairment of the clavicle or scapula, evaluation of the 
disability under Diagnostic Codes 5200, 5202 or 5203, 
respectively, is not warranted.  Hence, these codes likewise 
provide no basis for assignment of any higher rating.

Finally, the Board finds that there is no showing that the 
lef shoulder disability reflects so exceptional or so unusual 
a disability picture as to warrant the assignment of any 
higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (cited in the August 2002 SOC).  However, there 
is no showing that the disability resulted in marked 
interference with employment (i.e., beyond that contemplated 
in a 20 percent) or warrants frequent periods of 
hospitalization, or that the disability otherwise renders 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Accordingly, a 20 percent, but no higher, rating for service-
connected left shoulder disability is warranted.




ORDER

A 20 percent rating for residuals of a left shoulder injury, 
to include tendonitis, is granted, subject to the law and 
regulations governing the payment of monetary benefits. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


